DETAILED ACTION
The applicant’s amendment filed March 14, 2022 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 have been amended to recite “sensor driven enhanced maintenance program” which is no longer consistent with the acronym SDOMP as it stands for “sensor driven optimized maintenance program” as stated in the originally filed specification paragraph [0004]. As such it is not clear what the scope of enhanced is intended to be and if this is considered to be a different maintenance program. The term enhanced is not found in the original specification and as such is defined by the common definition to merely improve, and as such it is any type of improvement. For the purposes of expedited prosecution the Examiner has taken it to be merely any type of improvement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to apparatus maintenance and optimization, which is a method of organizing human activity and includes elements which are mental processes. 
Under Step 2(a) – Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. In the instant case the communications are between a user and the computer for the purposes of receiving information for determine an optimized maintenance schedule. While the steps themselves include determine a predictive value of the sensor data, the determination itself can be performed by a person merely making an evaluation of the data. MPEP 2106.04(a) also includes mental processes – “concepts performed in the human mind (including an observation, evaluation, judgement, opinion)”, a person can view the instructions and manually evaluate the data to determine a predictive value. Based on the dependent claim 5 the predictive value is a probability that a sensor alert corresponds to a non-routine finding, however this again allows for a person to make the determination merely viewing the data. As such this fails under mental processes as well as a method of organizing human activity.
The claims recite “receiving a first maintenance plan”, “receiving historical sensor data, historical scheduled maintenance data, and historical unscheduled maintenance data” and “receiving one or more maintenance optimization objectives” which each describe receiving data. That is to say these steps are generic functions of receiving data, see MPEP 2106.05(g). The limitation of “determine a predictive value of the sensor data”, is broad in nature and allows for any possible way of making this determination. The last limitation of “based at least one the predictive value of the sensor data and the maintenance optimization objectives, generating the SDOMP, the generated SDOMP comprising an adjusted one of the defined intervals”, which again allows any possible way of making this generation. That is the maintenance program can be generated using this data in any possible combination, without describing or establishing how it is optimized in anyway. As such when considered individually or in combination the elements fail to render the claims into a practical application.
The applicant has amended the limitations to replace the word optimized with the word enhanced, however it still fails to provide any additional clarification as to how the enhancements are achieved. Additionally the applicant has moved up the limitations previously found in claim 5, as stated above these limitations allow any possible way of determining the probability and allow for a person to make this determination merely viewing the data which is collected. As such these limitations are not considered to render the claims into a practical application.
Further the limitations themselves are considered to be merely applying the abstract idea of developing a maintenance plan for an apparatus to a computer, as the claims merely recite an outcome and fail to recite any specific details as to how the solution was accomplished, as established in MPEP 2106.05(f). That is the give various types of data which are considered but no specific manner of combining that data to achieve the result. While the claims reference that this is a form of optimization the limitations fail to recite or establish any specific manner of optimization has such this is not considered an improvement.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the determination is generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely receiving data, and using that received data in any way to generate a maintenance program, which again does not amount to be a practical application. 
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. The Examiner also notes that the process of using sensor data to adjust a maintenance plan is not considered an improvement as there is no specific manner of optimizing or achieving this result and as shown there are numerous references which use various sensors in the same way to optimize or customize a maintenance plan.
	Dependent claims 2 and 12 recite “wherein the first maintenance plan comprises an approved maintenance plan” which describes the maintenance plan itself but it does not change or alter the steps of the method or the way the final maintenance plan is generated. As such these limitations do not render the claims into a practical application.
Claims 3 and 13 recite “wherein the apparatus type is an airplane” which describes the type of apparatus being evaluated but does not change or alert any of the steps of the process. Further the concept of optimizing a maintenance plan for an aircraft is known as established by the prior art. As such these limitations do not render the claims into a practical application.
Claims 4 and 14 recite “wherein the sensor data comprises apparatus health management (AHM) alert data, and wherein the AHM alert data comprises at least one data type selected from the list consisting of: tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level”, which describes the that the sensor data comprises an alert and the alert pertains to any of tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level, again this describes the data but does not change or alert the steps of the method in anyway. As shown by the applied art the alerts and the type of data are known and as such this is not considered to be an improvement. As such these limitations do not render the claims into a practical application.
Claims 5 and 15, recite “ wherein the adjusted one of the plurality of defined intervals is escalated based on the generated SDOMP” which merely indicates that the intervals are adjusted to happen sooner, which is still merely implementing a schedule. As stated above this is merely applying the abstract idea of developing a maintenance plan for an apparatus to a computer, as the claims merely recite an outcome and fail to recite any specific details as to how the solution was accomplished, as established in MPEP 2106.05(f). That is the give various types of data which are considered but no specific manner of combining that data to achieve the result. That is the interval is escalated but no specifics as to how or by how much. As such these limitations are not considered to render the claims into a practical application.
Claims 6 and 16, recite “wherein the one or more maintenance optimization objectives of the operator comprises an acceptable risk level” however this is merely describing the objectives but does explain or establish how they are used. The Examiner has also provided art to establish that this type of analysis for risk is known. As such these limitations are not considered to render the claims into a practical application.
Claims 7 and 17, recite “wherein generating the SDOMP based at least on the predictive value of the sensor data and the maintenance optimization objectives comprises escalating an inspection interval when the predictive value of the sensor data meets a threshold”, what the adjusted program final interval is, that is it is escalated or occurs soon, but does not explain or expand on how this is determined. Further as shown in the applied art this concept of determining to perform the maintenance task sooner was known in the art and not considered an improvement lacking any specific manner of making this determination. As such these limitations are not considered to render the claims into a practical application.
Claims 8 and 18, recite “receiving an operation history for the apparatus, and wherein generating the SDOMP further comprises generating the SDOMP based at least one the operation history for the apparatus”, this requires the receiving the data which is an insignificant extra solution activity MPEP 2106.05(g), and using that data in any way to generate the program. Again this does not require or state any specific manner of using this data and as such is not considered an improvement. As such these limitations are not considered to render the claims into a practical application.
Claims 9 and 19, recite “determining an end date to the SDOMP, and wherein generating the SDOMP further comprises generating the SDOMP based at least on the end date”, his requires the receiving the data which is an insignificant extra solution activity MPEP 2106.05(g), and using that data in any way to generate the program. Again this does not require or state any specific manner of using this data and as such is not considered an improvement. As such these limitations are not considered to render the claims into a practical application.
Claims 10 and 20, recite “determining a net benefit of adjusting an interval, and wherein generating the SDOMP further comprises generating the SDOMP based at least on the cost associated with the maintenance tasks” which evaluates the benefit of each option and considers costs, but again does so in any possible way. As shown in the applied art considering cost as well as various other information to determine the optimum manner or scheduling maintenance tasks is known in the art. Lacking any specific manner of performing these known business functions the claims fail to recite any specific improvements. As such these limitations are not considered to render the claims into a practical application.
Thus when considered individually or as a combination these elements do not amount to a practical application.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – one or more processor and memory area. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions of receiving, correlating information and generating a program in any possible way) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to receive, correlate and generate maintenance programs amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2008/0133178 A1) hereafter Byrne, in view of Long et al. (WO 2005/038613 A2) hereafter Long, further in view of Engel et al. (US 2009/0037122 A1) hereafter Engel.
Examiner note: The amendment to the claims specifically “sensor driven enhanced maintenance program” is no longer consistent with the acronym SDOMP as it stands for “sensor driven optimized maintenance program” as stated in the originally filed specification paragraph [0004]. The term enhanced is not found in the original specification and as such is defined by the common definition to merely improve, and as such it is any type of improvement.
As per claim 1, Byrne discloses a method for generating a sensor driven enhanced maintenance program (SDOMP) (Page 2, paragraphs [0019] and [0021]; discloses that the measured sensor data is used to automatically update logistical planning systems. Page 3, paragraph [0025]; discloses that the sensor data can determine when to perform maintenance tasks such as replacing an air filter when the pressure drops across the air filter exceeds a pre-defined value. Page 5, paragraphs [0036] and [0040]; discloses that the sensor data along with other captured data from the system is used to adjust or optimize the maintenance plan by automatically assigning maintenance tasks and updated intervals based on the collected information. Page 5, paragraph [0038]; discloses that the data is used to optimize the maintenance management process), the method comprising:
	receiving a first maintenance plan for an apparatus type, the first maintenance plan defining maintenance tasks for the apparatus type and defining intervals at which the maintenance tasks are to be performed (Page 3, paragraph [0024]; discloses that a maintenance plan is developed for a particular asset or group of assets. The maintenance plan outlines the frequency or interval which the tasks are to be performed. Along with this the system also determines the materials, tools and personnel needed to perform the maintenance procedure);
	receiving historical sensor data, historical scheduled maintenance data, and historical unscheduled maintenance data (Page 2, paragraph [0019]; discloses that the sensor data is received either continuously or periodically. This data of the machine or asset is collected of the history of the machine to determine any defects which are observed. Page 2, paragraph [0022]; discloses that historical maintenance data for the machine is collected by the system, Page 3, paragraph [0025]; discloses that past repair events are reported into the system this can include “specifics of the repair operation, such as the time taken to repair, machine down-time, cost incurred in the repair process, etc.”. Page 5, paragraph [0035]; discloses the preventative maintenance tasks which are scheduled to be performed at set intervals regardless of the condition of the machine. This can include an oil change or filter cleaning. Page 5, paragraph [0036]; establishes that a predictive maintenance task is a maintenance task which is recorded in the system based on a scheduled event based on alert or alarm codes such as indicating a condition of a machine, such as a drop in pressure. Page 5, paragraph [0037]; discloses a reactive maintenance task which is an unscheduled maintenance task which is recorded based on a breakdown in the machine. Page 5, paragraph [0038]; discloses that all of the information is recorded in the system and used to optimize the maintenance management process. Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system);
	correlating the historical sensor data with the historical scheduled maintenance data and the historical unscheduled maintenance data (Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system. Page 6, paragraph [0043]; discloses that the sensor data, past task assignments, breakdowns and other collected information is correlated or used together to make decisions);
	receiving one or more maintenance enhanced objectives of an operator of an apparatus of the apparatus type (Page 3, paragraph [0028]; discloses that optimization objectives are received from the management team for the specific machine); 
	based at least on the predictive value of the sensor data and the maintenance enhanced objectives, generating the SDOMP, the generated SDOMP comprising an adjusted one of the defined intervals (Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system); and
	based on executing the generated SDOMP, causing a maintenance task in the adjusted one of the plurality of defined intervals to be executed (Page 5, paragraph [0040]; discloses that the tasks are assigned based on the adjusted schedules, parts are ordered and this is done automatically. This causes the maintenance task to be executed).
	While Byrne discloses using past experiences and using the stored historical data to make maintenance decisions it is not explicit that the data which is collected is used to determine a predictive value of the sensor data and it fails to explicitly state wherein determining the predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition.
	Long, which like Byrne talks about predictive maintenance, teaches it is known to use the collected data such as historical sensor data and maintenance data to determine a predictive value of the sensor data (Page 13, paragraphs [0065]-[0068], Page 16, paragraph [0083] and Page 33, paragraphs [0171]-[0172]; teaches that like Byrne it is known to use sensors to collect the operating parameters for equipment. Specifically to use the real time data to help predict both planned repairs and serving but also for the purposes of critical elements or alarms which might occur. The system does this by comparing the historical information for the current machine along with the information from other machines and their maintenance to determine when maintenance including component replacement would be necessary. Specifically “As the chart shows, the pump (or pump type, if a plurality of pumps has been monitored) is used 40% of the time at moderate pressure and pump rate. With the utilization profile as a basis it is possible to predict wear of critical components in the pump. Some components wear to a greater extent in high pressure environment and some wear more in high speed environments. Other components are more susceptible to high temperature and others again are more susceptible to high stress. By evaluating not only the running hours but also taking into account the conditions the equipment has been running in, it is possible to predict more accurately where the lifespan of the critical components one is at a specific time. For instance, the load may be taken into account so that, e.g., for a pump the running hours is multiplied by the average flow the pump has delivered. Another example is to keep track of the total time the temperature at a certain place in the pump has been in excess of a certain limit, the limit, e.g., being based on a temperature above which a sealing material is susceptible to damage. Any combination of load weighted parameters may be calculated in the system of the present invention. When the load weighted parameter exceeds a set limit a warning may be sent to the operator, informing him of the fact that a component is approaching the end of its life span. Preferably, the warning is sent out well before the expected life span has come to an end, so that there is sufficient time for planning maintenance of the equipment, including component replacement”. Since the goal of Byrne is to predict and optimize maintenance plans it would have been obvious to predict sensor values or parameters that would require updates to the plan as shown in Long, this would allow the system to predict the lifespan based off the sensor data which would allow the system to make more accurate decisions. Further since Byrne also takes into consideration operating parameters such as temperature and pressure it would have been obvious to leverage this as shown in Long to make predictions and better decisions as to when to service the equipment).
	Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with optimization objective to generate an adjusted time interval for a maintenance plan. However, Byrne fails to disclose determining a predictive value of the sensor data.
	Long which like Byrne talks about making predictive maintenance decisions based on sensor data teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne the ability to use the collected data to determine a predictive value of the sensor data as taught by Long since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Long, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne, with the ability to use the collected data to determine a predictive value of the sensor data as taught by Long, for the purposes of making more accurate decisions. Since the goal of Byrne is to predict and optimize maintenance plans it would have been obvious to predict sensor values or parameters that would require updates to the plan as shown in Long, this would allow the system to predict the lifespan based off the sensor data which would allow the system to make more accurate decisions. Further since Byrne also takes into consideration operating parameters such as temperature and pressure it would have been obvious to leverage this as shown in Long to make predictions and better decisions as to when to service the equipment.
While Byrne discloses determining the probability of a sensor alert, it fails to explicitly state wherein determining the predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition.
Engel, which like the combination talks about using sensors to determine the condition of an asset, teaches wherein determining a predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition (Page 2, paragraphs [0028]-[0030] and Page 3, paragraphs [0031]-[0032]; teaches it is known that along with the sensor data it is known to determine the probability that the sensor data is a false alarm or non-routine finding. This ensures that the system is more accurately representing the data. Since the combination is optimizing when to maintain their assets and considers both the condition of the assets as well as the cost of repairs it would have been obvious to also consider things like false alarms to ensure that the data is accurate and the best decisions can be made).
Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with optimization objective to generate an adjusted time interval for a maintenance plan. Long teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. However, the combination fails to explicitly disclose determining a probability that a sensor alert corresponds to a non-routine finding.
	Engel which like Byrne talks about making maintenance decisions based on sensor data teaches that it is known to determining a probability that a sensor alert corresponds to a non-routine finding. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne and Long the ability to determining a probability that a sensor alert corresponds to a non-routine finding as taught by Engel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Engel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne and Long, with the ability to determining a probability that a sensor alert corresponds to a non-routine finding as taught by Engel, for the purposes of ensuring a problem exists before scheduling the repairs. Since the combination is optimizing when to maintain their assets and considers both the condition of the assets as well as the cost of repairs it would have been obvious to also consider things like false alarms to ensure that the data is accurate and the best decisions can be made.
As per claim 2, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses wherein the first maintenance plan comprises an approved maintenance plan (Page 7, paragraph [0051]; discloses that the maintenance plan can be approved by the managing authority and updated over with new information).
As per claim 3, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses wherein the apparatus type is an airplane (Page 2, paragraph [0018]; discloses that the equipment can be a mobile machine such as an aircraft which is another name for airplane).
As per claim 5, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further teaches adjusting one of the plurality of defined intervals based on the generated SDOMP (Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system. Page 7, paragraph [0048]; discloses that the system determines if the planned maintenance intervals are adequate and making changes accordingly).
Long further teaches wherein the adjusted one of the plurality of defined intervals is escalated based on the generated SDOMP (Page 10, paragraph [0054]; teaches that if the equipment is being used more severely than originally planned the maintenance can be adjusted to perform the maintenance sooner, thus the adjustment is to escalate or perform the maintenance sooner).
As per claim 7, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Long further teaches wherein generating the SDOMP based at least on the predictive value of the sensor data and the maintenance enhanced objectives comprises escalating an inspection interval when the predictive value of the sensor data meets a threshold (Page 10, paragraph [054]; teaches that the maintenance can be changed to be escalated such as performing the operation sooner. Page 35, paragraph [0183]; teaches that the system can propose inspection intervals and this can be based on the running hours which are recorded for the equipment).
As per claim 8, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Long further teaches receiving an operation history for the apparatus, and wherein generating the SDOMP further comprises generating the SDOMP based at least on the operation history for the apparatus (Page 13, paragraphs [0065]-[0068], Page 16, paragraph [0083] and Page 33, paragraphs [0171]-[0172]; teaches that like Byrne it is known to use sensors to collect the operating parameters for equipment. Specifically to use the real time data to help predict both planned repairs and serving but also for the purposes of critical elements or alarms which might occur. The system does this by comparing the historical information for the current machine along with the information from other machines and their maintenance to determine when maintenance including component replacement would be necessary).
As per claim 9, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Long further teaches determining an end data of the SDOMP, and wherein generating the SDOMP further comprises generating the SDOMP based on at least the end date (Page 13, paragraphs [0065]-[0068], Page 16, paragraph [0083] and Page 33, paragraphs [0171]-[0172]; teaches that like Byrne it is known to use sensors to collect the operating parameters for equipment. Specifically to use the real time data to help predict both planned repairs and serving but also for the purposes of critical elements or alarms which might occur. The system does this by comparing the historical information for the current machine along with the information from other machines and their maintenance to determine when maintenance including component replacement would be necessary. In this the system determines the end of life of the end data of the plan for that specific piece of equipment and generates the proposed end date based on the operational data for that particular piece of equipment).
As per claim 10, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses determining a net benefit of adjusting an interval, and wherein generating the SDOMP further comprises generating the SDOMP based at least on the cost associated with the maintenance task (Page 3, paragraph [0025]; discloses that the system determines the overall benefit or effectiveness of the maintenance management process and in this it considers the cost incurred for the repair process).
As per claim 11, Byrne discloses a system for generating a sensor driven enhanced maintenance program (SDOMP) (Page 2, paragraphs [0019] and [0021]; discloses that the measured sensor data is used to automatically update logistical planning systems. Page 3, paragraph [0025]; discloses that the sensor data can determine when to perform maintenance tasks such as replacing an air filter when the pressure drops across the air filter exceeds a pre-defined value. Page 5, paragraphs [0036] and [0040]; discloses that the sensor data along with other captured data from the system is used to adjust or optimize the maintenance plan by automatically assigning maintenance tasks and updated intervals based on the collected information. Page 5, paragraph [0038]; discloses that the data is used to optimize the maintenance management process), the system comprising:
	one or more processors; and a memory area storing an analysis component, that when executed by the one or more processors, cause the one or more processors to perform operations (Page 6, paragraph [0043]; discloses that the system carries out the software program by executing instructions by a processor. Page 2, paragraph [0021]; discloses that the system contains a medium and that the management system carries out the invention) comprising:
		receiving a first maintenance plan for an apparatus type, the first maintenance plan defining maintenance tasks for the apparatus type and defining intervals at which the maintenance tasks are to be performed (Page 3, paragraph [0024]; discloses that a maintenance plan is developed for a particular asset or group of assets. The maintenance plan outlines the frequency or interval which the tasks are to be performed. Along with this the system also determines the materials, tools and personnel needed to perform the maintenance procedure);
		receiving historical sensor data, historical scheduled maintenance data, and historical unscheduled maintenance data (Page 2, paragraph [0019]; discloses that the sensor data is received either continuously or periodically. This data of the machine or asset is collected of the history of the machine to determine any defects which are observed. Page 2, paragraph [0022]; discloses that historical maintenance data for the machine is collected by the system, Page 3, paragraph [0025]; discloses that past repair events are reported into the system this can include “specifics of the repair operation, such as the time taken to repair, machine down-time, cost incurred in the repair process, etc.”. Page 5, paragraph [0035]; discloses the preventative maintenance tasks which are scheduled to be performed at set intervals regardless of the condition of the machine. This can include an oil change or filter cleaning. Page 5, paragraph [0036]; establishes that a predictive maintenance task is a maintenance task which is recorded in the system based on a scheduled event based on alert or alarm codes such as indicating a condition of a machine, such as a drop in pressure. Page 5, paragraph [0037]; discloses a reactive maintenance task which is an unscheduled maintenance task which is recorded based on a breakdown in the machine. Page 5, paragraph [0038]; discloses that all of the information is recorded in the system and used to optimize the maintenance management process. Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system);
		correlating the historical sensor data with the historical scheduled maintenance data and the historical unscheduled maintenance data (Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system. Page 6, paragraph [0043]; discloses that the sensor data, past task assignments, breakdowns and other collected information is correlated or used together to make decisions);
		receiving one or more maintenance enhanced objectives of an operator of an apparatus of the apparatus type (Page 3, paragraph [0028]; discloses that optimization objectives are received from the management team for the specific machine); 
		based at least on the predictive value of the sensor data and the maintenance enhanced objectives, generating the SDOMP, the generated SDOMP comprising an adjusted one of the defined intervals (Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system); and
based on executing the generated SDOMP, causing a maintenance task in the adjusted one of the plurality of defined intervals to be executed (Page 5, paragraph [0040]; discloses that the tasks are assigned based on the adjusted schedules, parts are ordered and this is done automatically. This causes the maintenance task to be executed).
While Byrne discloses using past experiences and using the stored historical data to make maintenance decisions it is not explicit that the data which is collected is used to determine a predictive value of the sensor data and it fails to explicitly state wherein determining the predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition.
	Long, which like Byrne talks about predictive maintenance, teaches it is known to use the collected data such as historical sensor data and maintenance data to determine a predictive value of the sensor data (Page 13, paragraphs [0065]-[0068], Page 16, paragraph [0083] and Page 33, paragraphs [0171]-[0172]; teaches that like Byrne it is known to use sensors to collect the operating parameters for equipment. Specifically to use the real time data to help predict both planned repairs and serving but also for the purposes of critical elements or alarms which might occur. The system does this by comparing the historical information for the current machine along with the information from other machines and their maintenance to determine when maintenance including component replacement would be necessary. Specifically “As the chart shows, the pump (or pump type, if a plurality of pumps has been monitored) is used 40% of the time at moderate pressure and pump rate. With the utilization profile as a basis it is possible to predict wear of critical components in the pump. Some components wear to a greater extent in high pressure environment and some wear more in high speed environments. Other components are more susceptible to high temperature and others again are more susceptible to high stress. By evaluating not only the running hours but also taking into account the conditions the equipment has been running in, it is possible to predict more accurately where the lifespan of the critical components one is at a specific time. For instance, the load may be taken into account so that, e.g., for a pump the running hours is multiplied by the average flow the pump has delivered. Another example is to keep track of the total time the temperature at a certain place in the pump has been in excess of a certain limit, the limit, e.g., being based on a temperature above which a sealing material is susceptible to damage. Any combination of load weighted parameters may be calculated in the system of the present invention. When the load weighted parameter exceeds a set limit a warning may be sent to the operator, informing him of the fact that a component is approaching the end of its life span. Preferably, the warning is sent out well before the expected life span has come to an end, so that there is sufficient time for planning maintenance of the equipment, including component replacement”. Since the goal of Byrne is to predict and optimize maintenance plans it would have been obvious to predict sensor values or parameters that would require updates to the plan as shown in Long, this would allow the system to predict the lifespan based off the sensor data which would allow the system to make more accurate decisions. Further since Byrne also takes into consideration operating parameters such as temperature and pressure it would have been obvious to leverage this as shown in Long to make predictions and better decisions as to when to service the equipment).
	Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with optimization objective to generate an adjusted time interval for a maintenance plan. However, Byrne fails to disclose determining a predictive value of the sensor data.
	Long which like Byrne talks about making predictive maintenance decisions based on sensor data teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne the ability to use the collected data to determine a predictive value of the sensor data as taught by Long since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Long, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne, with the ability to use the collected data to determine a predictive value of the sensor data as taught by Long, for the purposes of making more accurate decisions. Since the goal of Byrne is to predict and optimize maintenance plans it would have been obvious to predict sensor values or parameters that would require updates to the plan as shown in Long, this would allow the system to predict the lifespan based off the sensor data which would allow the system to make more accurate decisions. Further since Byrne also takes into consideration operating parameters such as temperature and pressure it would have been obvious to leverage this as shown in Long to make predictions and better decisions as to when to service the equipment.
While Byrne discloses determining the probability of a sensor alert, it fails to explicitly state wherein determining the predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition.
Engel, which like the combination talks about using sensors to determine the condition of an asset, teaches wherein determining a predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition (Page 2, paragraphs [0028]-[0030] and Page 3, paragraphs [0031]-[0032]; teaches it is known that along with the sensor data it is known to determine the probability that the sensor data is a false alarm or non-routine finding. This ensures that the system is more accurately representing the data. Since the combination is optimizing when to maintain their assets and considers both the condition of the assets as well as the cost of repairs it would have been obvious to also consider things like false alarms to ensure that the data is accurate and the best decisions can be made).
Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with optimization objective to generate an adjusted time interval for a maintenance plan. Long teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. However, the combination fails to explicitly disclose determining a probability that a sensor alert corresponds to a non-routine finding.
	Engel which like Byrne talks about making maintenance decisions based on sensor data teaches that it is known to determining a probability that a sensor alert corresponds to a non-routine finding. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne and Long the ability to determining a probability that a sensor alert corresponds to a non-routine finding as taught by Engel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Engel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne and Long, with the ability to determining a probability that a sensor alert corresponds to a non-routine finding as taught by Engel, for the purposes of ensuring a problem exists before scheduling the repairs. Since the combination is optimizing when to maintain their assets and considers both the condition of the assets as well as the cost of repairs it would have been obvious to also consider things like false alarms to ensure that the data is accurate and the best decisions can be made.
As per claim 12, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses wherein the first maintenance plan comprises an approved maintenance plan (Page 7, paragraph [0051]; discloses that the maintenance plan can be approved by the managing authority and updated over with new information).
	As per claim 13, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses wherein the apparatus type is an airplane (Page 2, paragraph [0018]; discloses that the equipment can be a mobile machine such as an aircraft which is another name for airplane).
As per claim 15, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further teaches adjusting one of the plurality of defined intervals based on the generated SDOMP (Page 5, paragraph [0040]; discloses that the information on past or prior experiences and/or technical knowledge are used to update the frequency of the maintenance in the system. Page 7, paragraph [0048]; discloses that the system determines if the planned maintenance intervals are adequate and making changes accordingly).
Long further teaches wherein the adjusted one of the plurality of defined intervals is escalated based on the generated SDOMP (Page 10, paragraph [0054]; teaches that if the equipment is being used more severely than originally planned the maintenance can be adjusted to perform the maintenance sooner, thus the adjustment is to escalate or perform the maintenance sooner).
As per claim 17, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Long further teaches wherein generating the SDOMP based at least on the predictive value of the sensor data and the maintenance enhanced objectives comprises escalating an inspection interval when the predictive value of the sensor data meets a threshold (Page 10, paragraph [054]; teaches that the maintenance can be changed to be escalated such as performing the operation sooner. Page 35, paragraph [0183]; teaches that the system can propose inspection intervals and this can be based on the running hours which are recorded for the equipment).
As per claim 18, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Long further teaches receiving an operation history for the apparatus, and wherein generating the SDOMP further comprises generating the SDOMP based at least on the operation history for the apparatus (Page 13, paragraphs [0065]-[0068], Page 16, paragraph [0083] and Page 33, paragraphs [0171]-[0172]; teaches that like Byrne it is known to use sensors to collect the operating parameters for equipment. Specifically to use the real time data to help predict both planned repairs and serving but also for the purposes of critical elements or alarms which might occur. The system does this by comparing the historical information for the current machine along with the information from other machines and their maintenance to determine when maintenance including component replacement would be necessary).
As per claim 19, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Long further teaches determining an end data of the SDOMP, and wherein generating the SDOMP further comprises generating the SDOMP based on at least the end date (Page 13, paragraphs [0065]-[0068], Page 16, paragraph [0083] and Page 33, paragraphs [0171]-[0172]; teaches that like Byrne it is known to use sensors to collect the operating parameters for equipment. Specifically to use the real time data to help predict both planned repairs and serving but also for the purposes of critical elements or alarms which might occur. The system does this by comparing the historical information for the current machine along with the information from other machines and their maintenance to determine when maintenance including component replacement would be necessary. In this the system determines the end of life of the end data of the plan for that specific piece of equipment and generates the proposed end date based on the operational data for that particular piece of equipment).
As per claim 20, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses determining a net benefit of adjusting an interval, and wherein generating the SDOMP further comprises generating the SDOMP based at least on the cost associated with the maintenance task (Page 3, paragraph [0025]; discloses that the system determines the overall benefit or effectiveness of the maintenance management process and in this it considers the cost incurred for the repair process).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2008/0133178 A1) hereafter Byrne, in view of Long et al. (WO 2005/038613 A2) hereafter Long, further in view of Engel et al. (US 2009/0037122 A1) hereafter Engel, further in view of Olsen et al. (WO 2005/069246 A2) hereafter Olsen.
As per claim 4, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses wherein the sensor data comprises apparatus health management (AHM) alert data (Page 6, paragraph [0041]; discloses that the system includes alarms or alerts for the health of asset based on trigger or threshold which is met for the particular asset. Page 5, paragraph [0036]; discloses that when a threshold limit is reached the system can trigger a task to indicate that an action is to be performed such as replacing a filter), and wherein the AHM alert data comprises at least one data type selected from the list consisting of: oil changes (Page 5, paragraph [0035]; discloses that the tasks can include oil changes).
	The combination however fails to explicitly state that the AHM alert data comprises at least one data type selected from the list comprising of: tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level.
	Olsen, which like the combination monitors sensor data, teaches it is known for the alert data to comprise at least one data type selected from the list comprising of: tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level (Page 25, lines 2-5; teaches that it is known to track and monitor parameters using sensors and for that data to comprise tire pressure data which can issue alerts for maintenance personnel to the potential problem. Since the purpose of the combination of Byrne and Long is to monitor assets using sensors to determine when tasks are to be performed, it would have been obvious to monitor any type of sensor data such as tire pressure monitoring data as this would allow the system to track these known values and assign tasks for them).
Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with optimization objective to generate an adjusted time interval for a maintenance plan. Long teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. However, the combination fails to explicitly disclose that the one data type selected from the list comprising of: tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level.
	Olsen which like Byrne talks about making maintenance decisions based on sensor data teaches that it is known to for the sensor data to pertain to tire pressure. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne, Long and Engel the ability to track tire pressure as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Olsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne, Long and Engel, with the ability to track tire pressure as taught by Olsen, for the purposes of tracking issues related to known components such as tires. Since the purpose of the combination of Byrne and Long is to monitor assets using sensors to determine when tasks are to be performed, it would have been obvious to monitor any type of sensor data such as tire pressure monitoring data as this would allow the system to track these known values and assign tasks for them.
As per claim 14, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses wherein the sensor data comprises apparatus health management (AHM) alert data (Page 6, paragraph [0041]; discloses that the system includes alarms or alerts for the health of asset based on trigger or threshold which is met for the particular asset. Page 5, paragraph [0036]; discloses that when a threshold limit is reached the system can trigger a task to indicate that an action is to be performed such as replacing a filter), and wherein the AHM alert data comprises at least one data type selected from the list consisting of: oil changes (Page 5, paragraph [0035]; discloses that the tasks can include oil changes).
	The combination however fails to explicitly state that the AHM alert data comprises at least one data type selected from the list comprising of: tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level.
	Olsen, which like the combination monitors sensor data, teaches it is known for the alert data to comprise at least one data type selected from the list comprising of: tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level (Page 25, lines 2-5; teaches that it is known to track and monitor parameters using sensors and for that data to comprise tire pressure data which can issue alerts for maintenance personnel to the potential problem. Since the purpose of the combination of Byrne and Long is to monitor assets using sensors to determine when tasks are to be performed, it would have been obvious to monitor any type of sensor data such as tire pressure monitoring data as this would allow the system to track these known values and assign tasks for them).
Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with optimization objective to generate an adjusted time interval for a maintenance plan. Long teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. However, the combination fails to explicitly disclose that the one data type selected from the list comprising of: tire pressure, oxygen pressure, hydraulic fluid, auxiliary power unit (APU) oil level, and engine oil level.
	Olsen which like Byrne talks about making maintenance decisions based on sensor data teaches that it is known to for the sensor data to pertain to tire pressure. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne, Long and Engel the ability to track tire pressure as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Olsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne, Long and Engel, with the ability to track tire pressure as taught by Olsen, for the purposes of tracking issues related to known components such as tires. Since the purpose of the combination of Byrne and Long is to monitor assets using sensors to determine when tasks are to be performed, it would have been obvious to monitor any type of sensor data such as tire pressure monitoring data as this would allow the system to track these known values and assign tasks for them.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2008/0133178 A1) hereafter Byrne, in view of Long et al. (WO 2005/038613 A2) hereafter Long, further in view of Engel et al. (US 2009/0037122 A1) hereafter Engel, further in view of Schramm et al. (US 2014/0365178 A1) hereafter Schramm.
As per claim 6, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses indicating risk (Page 4, paragraph [0033]), Long also teaches the concept of risk (Page 35, paragraph [0180]), while both references discuss the concept of risk the combination fails to explicitly state wherein one or more maintenance enhanced objectives of the operator comprises an acceptable risk level.
Schramm, which like the combination uses sensors to determine the condition of an asset for scheduling maintenance, teaches it is known for the one or more maintenance enhanced objectives of the operator comprises an acceptable risk level (Page 3, paragraphs [0050] and [0051]; teaches using sensors to determine maintenance recommendations. Page 4, paragraphs [0069]-[0080] and Page 5, paragraphs [0081]-[0086]; teaches that the sensor information is used to determine the condition of the asset in this case aircraft, as part of the enhanced objectives it is known that there are different requirements for different types of flights like short-range, mid-range and long-rang operations and as part of the process the system will determine the amount of risk specifically it determines there is no risk for failure and as such plans the maintenance based on this information. Since Byrne also talks about the asset being an aircraft it would have been obvious that conditions can include risk as this could affect how the asset in this case an aircraft can perform. This level of performance can cause serious injury and as such the system determines the level of risk before making decisions).
Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with optimization objective to generate an adjusted time interval for a maintenance plan. Long teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. However, the combination fails to explicitly disclose one or more maintenance optimization objectives of the operator comprises an acceptable risk level.
	Schramm which like Byrne talks about making maintenance decisions based on sensor data teaches that it is known for one or more maintenance optimization objectives of the operator comprises an acceptable risk level. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne, Long and Engel the ability to consider an acceptable risk level as part of the maintenance enhanced objectives as taught by Schramm since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Schramm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne, Long and Engel, with the ability to consider an acceptable risk level as part of the maintenance enhanced objectives as taught by Schramm, for the purposes of determining the level of risk of failure when planning the maintenance of parts. Since Byrne also talks about the asset being an aircraft it would have been obvious that conditions can include risk as this could affect how the asset in this case an aircraft can perform. This level of performance can cause serious injury and as such the system determines the level of risk before making decisions.
As per claim 16, the combination of Byrne, Long and Engel teaches the above-enclosed invention; Byrne further discloses indicating risk (Page 4, paragraph [0033]), Long also teaches the concept of risk (Page 35, paragraph [0180]), while both references discuss the concept of risk the combination fails to explicitly state wherein one or more maintenance enhanced objectives of the operator comprises an acceptable risk level.
Schramm, which like the combination uses sensors to determine the condition of an asset for scheduling maintenance, teaches it is known for the one or more maintenance enhanced objectives of the operator comprises an acceptable risk level (Page 3, paragraphs [0050] and [0051]; teaches using sensors to determine maintenance recommendations. Page 4, paragraphs [0069]-[0080] and Page 5, paragraphs [0081]-[0086]; teaches that the sensor information is used to determine the condition of the asset in this case aircraft, as part of the optimization objectives it is known that there are different requirements for different types of flights like short-range, mid-range and long-rang operations and as part of the process the system will determine the amount of risk specifically it determines there is no risk for failure and as such plans the maintenance based on this information. Since Byrne also talks about the asset being an aircraft it would have been obvious that conditions can include risk as this could affect how the asset in this case an aircraft can perform. This level of performance can cause serious injury and as such the system determines the level of risk before making decisions).
Byrne discloses a predictive maintenance planning system which collects sensor information, both scheduled and unscheduled maintenance data. Byrne utilizes this data along with enhanced objective to generate an adjusted time interval for a maintenance plan. Long teaches that it is known to determine a predictive value of the sensor data based on the data that was previously collected. However, the combination fails to explicitly disclose one or more maintenance enhanced objectives of the operator comprises an acceptable risk level.
	Schramm which like Byrne talks about making maintenance decisions based on sensor data teaches that it is known for one or more maintenance enhanced objectives of the operator comprises an acceptable risk level. 
	It would have been obvious to one of ordinary skill in the art to include in the predictive maintenance system/method of Byrne, Long and Engel the ability to consider an acceptable risk level as part of the maintenance enhanced objectives as taught by Schramm since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Schramm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of predictive maintenance provided by Byrne, Long and Engel, with the ability to consider an acceptable risk level as part of the maintenance enhanced objectives as taught by Schramm, for the purposes of determining the level of risk of failure when planning the maintenance of parts. Since Byrne also talks about the asset being an aircraft it would have been obvious that conditions can include risk as this could affect how the asset in this case an aircraft can perform. This level of performance can cause serious injury and as such the system determines the level of risk before making decisions.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 7, regarding the 101 rejection specifically that, “In particular, Applicant has amended Claim 1 to further define Claim 1 to be directed to a practical application. As such, Applicant respectfully submits that Claim 1 is not directed to a method of organized human activity with elements of mental processes.”
“For at least the foregoing reasons, Applicant respectfully submits that to the extent independent Claim 11 includes recitations similar to the recitations of independent Claim 1, Applicant respectfully submits that independent Claim 11 also satisfies the requirements of 35 U.S.C. § 101.”
“Claims 2-10 depend from independent Claim 1 and Claims 12-20 depend from independent Claim 11. When the recitations of independent Claims 1 and 11 are considered in combination with the recitations of Claims 2-10 and 12-20, Applicant submits that Claims 2-10 and 12-20 also satisfy the requirements of 35 U.S.C. § 101.”
“Accordingly, Applicant respectfully requests the rejection of Claims 1-20 under 35 U.S.C. § 101 be withdrawn.”
The Examiner respectfully disagrees.
The applicant’s arguments amount to a mere allegation rather than a specific argument. That is the applicant has not stated or established why the amendments or prior limitations amounted to a practical application. Further the Examiner notes that limitations added to the independent claims was previously addressed in claims 5 and 15, the applicant has not argued these limitations other than to state the claims are directed toward a practical application. As stated above the claims continue to include an abstract idea and merely apply that abstract idea on a computer. As such the 101 rejections still apply and lacking any arguments from the applicant the Examiner has not been persuaded and the rejections have been maintained.
In response to the applicant’s arguments on pages 8-10, regarding the art rejections specifically that, “No combination of Byrne and Long describes or suggests each and every feature recited in independent Claim 1. In particular, no combination of Byrne and Long describes or suggests at least the feature of "correlating the historical sensor data with the historical scheduled maintenance data and the historical unscheduled maintenance data to determine a predictive value of the sensor data, wherein determining the predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition." That is, on page 12 of the Office Action, the Office relies on Long for allegedly describing using collected data such as historical sensor data and maintenance data to determine a predictive value of the sensor data. Applicant submits that Paragraph [0083] of Long describes using sensors to collect operating parameters for equipment and using real time data to help predict planned repairs for critical elements or alarms which might occur by comparing historical information from the current machine along with information from other machines. As such, the Office asserts that Long describes the feature "correlating the historical sensor data with the historical scheduled maintenance data and the historical unscheduled maintenance data to determine a predictive value of the sensor data." However, to further prosecution, Applicant has amended Claim 1 to further define that determining the predictive value also includes determining a probability that a sensor alert corresponds to a non-routine finding of an expected condition. Thus, while Long describes the ability to capture un-expected conditions in real time, Long fails to describe or suggest predicting un-expected conditions and including this prediction in the predictive value of the sensor data as provided in amended Claim 1. Further, Byrne fails to remedy the deficiency of Long in describing or rendering obvious at least the feature of "correlating the historical sensor data with the historical scheduled maintenance data and the historical unscheduled maintenance data to determine a predictive value of the sensor data, wherein determining the predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding of an unexpected condition." Emphasis added. As such, Applicant submits that Claim 1 is patentable over the cited references.”
“To the extent independent Claim 11 includes recitations similar to the recitations of independent Claim 1, Applicant respectfully submits that independent Claim 11 is also patentable over the cited references.”
“Claims 2, 3, and 7-10 depend from independent Claim 1, and Claims 12, 13, and 17-20 depend from independent Claim 11. When the recitations of Claims 2, 3, 7-10, 12, 13, and 17-20 are considered in combination with the recitations of independent Claims 1 and 11, Applicant submits that Claims 2, 3, 7-10, 12, 13, and 17-20 are patentable over the cited references.”
“For at least the foregoing reasons, Applicant respectfully requests the rejection of Claim 1-3, 7-13, and 17-20 under 35 U.S.C. § 103 be withdrawn.”
The Examiner respectfully disagrees.
As an initial matter the Examiner notes that these limitations were previously recited in claims 5 and 15 and were previously rejected by Engel. Specifically the Engel teaches wherein determining a predictive value of the sensor data comprises determining a probability that a sensor alert corresponds to a non-routine finding. Engel Page 2, paragraphs [0028]-[0030] and Page 3, paragraphs [0031]-[0032]; teaches it is known that along with the sensor data it is known to determine the probability that the sensor data is a false alarm or non-routine finding. This ensures that the system is more accurately representing the data. Since the combination is optimizing when to maintain their assets and considers both the condition of the assets as well as the cost of repairs it would have been obvious to also consider things like false alarms to ensure that the data is accurate and the best decisions can be made. Lacking any specific arguments by the applicant regarding the Engel reference the Examiner has not been persuaded and the rejections have therefore been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Byrne in view of Long, and, where appropriate, in further view of Olsen, Engel and Schramm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
K. A. Kaiser and N. Z. Gebraeel, "Predictive Maintenance Management Using Sensor-Based Degradation Models," in IEEE Transactions on Systems, Man, and Cybernetics - Part A: Systems and Humans, vol. 39, no. 4, pp. 840-849, July 2009, doi: 10.1109/TSMCA.2009.2016429.
D. B. Durocher and G. R. Feldmeier, "Predictive versus preventive maintenance," in IEEE Industry Applications Magazine, vol. 10, no. 5, pp. 12-21, Sept.-Oct. 2004, doi: 10.1109/MIA.2004.1330766.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	6/17/2022